Order, Family Court, New York County (Sara Schechter, J.), entered November 15, 1995, which, after a hearing, extended respondent-appellant’s placement with petitioner New York State Division for Youth for six months, unanimously affirmed, without costs.
The finding that a six-month extension of placement would serve appellant’s best interests and the need of the community for protection (Family Ct Act § 352.2 [2]; § 355.3 [4]) is supported by a preponderance of the evidence, which showed that she has been physically and verbally abusive to her peers, younger juveniles and agency staff members at the facility, that she rarely attended therapy sessions and was thought by her therapist unready to reenter society, and that the agency made reasonable efforts to return appellant to her home but that her mother is not yet ready to receive her (see, Matter of Marcus C., 212 AD2d 1054). Concur — Wallach, J. P., Ross, Williams and Mazzarelli, JJ.